Citation Nr: 0913056	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-36 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disease of the cervical spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
muscle cramping. 

3.  Entitlement to an evaluation in excess of 10 percent for 
coccydynia. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to April 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Buffalo, New York, regional office (RO) of the Department of 
Veterans Affairs (VA).  

In addition to the three issues listed on the first page of 
this decision, the issue of entitlement to an increased 
evaluation for migraine headaches was originally included as 
one of the issues on appeal.  However, a November 2007 rating 
decision increased the evaluation for this disability to 50 
percent.  The Veteran indicated that he was satisfied with 
this evaluation in a January 2008 letter.  This is considered 
a withdrawal of the appeal for this issue.  38 C.F.R. 
§ 20.204 (2008).  The remaining three issues remain on 
appeal. 


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is productive of 
pain, but he has full forward flexion, the combined range of 
motion exceeds 170 degrees, there are no muscle spasms or 
other symptoms that result in abnormal spine contour, and an 
EMG was negative for radiculopathy. 

2.  The Veteran's muscle cramping due to dystonia is not 
productive of greater than the impairment that results from 
moderate muscle tics. 

3.  The Veteran's coccydynia is productive of episodic pain 
in the region of the coccyx.  





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative disease of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Code 5242 (2008).  

2.  The criteria for an evaluation in excess of 10 percent 
for muscle cramping have not been net.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.124a, Code 
8103 (2008).  

3.  The criteria for an evaluation in excess of 10 percent 
for coccydynia have not been net.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Code 5298 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with basic notification regarding what the 
evidence must show to substantiate his claim for increased 
evaluations, what portion of that evidence would be provided 
by VA, what portion of the evidence should be submitted by 
the Veteran, and the assistance VA could provide the Veteran 
in obtaining that evidence in a June 2005 letter.  This 
information was provided to the Veteran prior to the initial 
adjudication of his claim.  

After the Veteran submitted his notice of disagreement with 
the initial adjudication, he was provided with more detailed 
notification in an April 2007 letter.  This letter repeated 
much of what the Veteran was told in June 2005, but it also 
provided notification regarding the degrees of disability and 
the establishment of effective dates.  

In addition to the notification described above, the Court 
has also held that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the veteran that, to substantiate a claim, the veteran 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The Veteran was provided with the notification required by 
Vasquez-Flores in a May 2008 letter.  This letter contained 
all of the necessary information.  

As the notifications pertaining to disability evaluations and 
effective dates, and the notification containing the 
information required by Vasquez-Flores came after the initial 
adjudication of the claim, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  However the timing deficiency was remedied by 
the RO's readjudications of the claims after sending the 
proper notice in August 2008 and November 2008.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify the Veteran has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded VA examination of his disabilities.  Although the 
claims folder was not made available to the examiners, the 
Board notes that the histories contained in the examination 
reports are accurate.  Furthermore, in claims for increased 
evaluations, the most important findings concern the current 
impairment that results from each disability, and not the 
historical record.  In addition, all identified records that 
are available have been obtained.  In a September 2008 
statement, the Veteran noted that his appeal had been 
discussed in depth, and that the discussions included the 
information contained in the relevant rating codes.  He 
identified the only additional evidence in his appeal, and 
this evidence was obtained and considered by the RO.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

Increased Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However staged ratings for the period on appeal may be 
considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Cervical Spine

The record shows that entitlement to service connection for 
degenerative disease of the cervical spine was established in 
a January 1998 rating decision.  A zero percent evaluation 
was assigned for this disability, effective from July 1997.  
The evaluation was increased to the current 10 percent level 
in a May 2003 rating decision, effective from October 2002.  

The rating code indicates that degenerative disease of the 
cervical spine is evaluated under the general rating criteria 
for disabilities of the spine.  Under this criteria, a 10 
percent evaluation is warranted when forward flexion of the 
cervical spine was greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
cervical spine was greater than 170 degrees but not greater 
than 335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted for disability of the 
cervical spine when the forward flexion is greater than 15 
degrees but not greater than 30 degrees; or the combined 
range of motion of the cervical spine is not greater than 170 
degrees; or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  An 
evaluation of 30 percent or higher is not warranted unless 
there is favorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a, Code 5242.  

The normal range of motion for the cervical spine is 45 
degrees of flexion and extension, 45 degrees of lateral 
flexion bilaterally, and 80 degrees of rotation bilaterally.  
38 C.F.R. § 4.71a, Plate V.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The Veteran was afforded a VA examination of his spine in 
August 2005.  He complained of symptoms in the vicinity of 
C7, and he would experience morning pain and stiffness for up 
to a week at a time.  The neck would limber up and become 
more normal after he was up and about.  The Veteran reported 
that the pain was about a 5 or 6 on a scale of 10.  He would 
experience flare-ups after working in the yard or sitting at 
a computer all day.  The veteran reported numbness in the 
left arm and biceps, but there was no weakness in the arms or 
legs.  There had never been a specific injury to the neck, 
and he did not use any type of brace.  

On examination, there was no pain on palpation, and the spine 
appeared straight.  The veteran flexed to the chest without 
pain, and extension was to 45 degrees without symptoms.  He 
could turn to the right and left to 27 degrees and tip to the 
right and left 27 degrees without symptoms.  The Veteran 
could look 60 degrees to the right and 62 degrees to the left 
without symptoms.  The impression was cervical spine 
degenerative disc disease with X-ray changes of spinal 
stenosis on X-ray study at C5 to C6 and C6 to C7.  

Private chiropractic records dated April 2007 to May 2007 
show that the Veteran reported frequent neck pain that 
radiated into the arms.  On examination, the cervical range 
of motion was said to be within normal limits.  There was 
marked tenderness on pressure of the cervical musculature, 
and associated reduction of the intersegmental motion of the 
cervical spine.  

At a July 2007 VA rheumatology consult, the Veteran was noted 
to have a history of neck and arm pain.  Spinal stenosis of 
the cervical spine had been discovered at least five or six 
years ago.  The Veteran reported on and off weakness of the 
upper extremities, but nerve conduction studies had been 
normal, and there was no evidence of any disease to explain 
the pain.  On examination, the Veteran was said to have 
moderate decrease in the cervical range of motion.  There was 
no tenderness and no significant weakness.  The assessment 
included neck and shoulder pain of an unknown etiology.  

VA treatment records show that the Veteran underwent a 
magnetic resonance imaging study (MRI) in August 2007.  Mild 
disc bulges were noted as well as loss of height of some 
discs.  The impression was cervical spondylosis with neural 
foraminal narrowing.  

November 2007 VA treatment records state that the neck had 
limited flexion and extension due to pain.  

An electromyography (EMG) was conducted in November 2007 
after the Veteran reported bilateral pain in the fourth and 
fifth digits associated with occasional numbness.  He had 
also complained of neck pain with some radiation to the 
shoulders and elbows which was triggered by heavy lifting.  
However, the study was normal for both upper extremities, and 
there was no evidence of cervical radiculopathy.  

VA treatment records from July 2008 state that the Veteran 
complained of neck pain that went into the shoulders and 
numbness of the hands.  The EMG was noted to have been 
normal.  The assessment was cervical spine degenerative joint 
disease with spinal stenosis.  There was also probable 
radiculopathy bilaterally.  

December 2007 records note cervical pain without EMG evidence 
of cervical radiculopathy.  

The Board finds that the evidence does not support 
entitlement to an evaluation in excess of 10 percent for the 
Veteran's cervical spine disability.  In reaching this 
decision, the Board notes the Veteran's complaints of pain in 
the shoulder and neck as well as numbness and tingling in the 
arms and hands.  However, the EMG found that there was no 
evidence of radiculopathy, which means that the numbness and 
tingling were not attributable to the neck disability.  

The range of motion of the cervical spine measured in August 
2005 shows that the Veteran has full forward flexion.  
Moreover, the combined range of motion of the cervical spine 
exceeds 170 degrees.  There was no pain on this examination 
even at the extremes of motion, nor was muscle spasm or 
guarding shown to produce an abnormal spinal contour.  The 
Veteran also denied weakness of the upper extremities.  The 
2007 records from his private chiropractor state that the 
range of motion of the cervical spine was normal.  Therefore, 
the Board concludes that even with consideration of the 
additional limitations that can result from pain, weakness, 
incoordination or fatigability, the Veteran's symptoms are 
not productive of the level of disability that warrants an 
evaluation of 20 percent or higher.  

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  
There is only a single VA examination for consideration, and 
no other medical evidence that would demonstrate a period of 
symptomatology that would merit an evaluation in excess of 
the 10 percent evaluation currently in effect.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Muscle Cramping

Entitlement to service connection for dystonia, characterized 
as muscle cramping, was established in the January 1998 
rating decision.  A 10 percent evaluation was assigned for 
this disability, which currently remains in effect.  

The Board notes that the rating code does not contain an 
exact entry for muscle cramping or dystonia.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The Veteran's disability is evaluated by analogy to the 
rating code for convulsive tics.  Severe convulsive tics are 
evaluated as 30 percent disabling.  Moderate convulsive tics 
are 10 percent disabling.  Mild convulsive tics are zero 
percent disabling.  38 C.F.R. § 4.124a, Code 8103.  The note 
to this rating code indicates that these characterizations 
are dependent upon the frequency and severity of the symptoms 
and muscle groups involved.  

In VA treatment records dated June 2005, the examiner stated 
that it was the first time he had actually witnessed some 
dystonia in the Veteran.  The Veteran would occasionally 
experience some orofacial dystonia and some segmental looking 
stuff, more prominently in the upper extremities.  He 
complained of cramps in his hands and forearms, but this did 
not occur all the time.  His neurologic examination was 
otherwise without change.  

The Veteran was afforded a VA examination of his muscles in 
August 2005.  He had a 20 year history of dystonia.  The 
Veteran stated that he would experience a spasm in the 
sternal region that made his jaw lock.  It now mainly 
involved the neck muscles of the sternal collateral mass, but 
it used to involve the hands and feet, and occasionally in 
the past the whole right side of the body would lock.  He 
would experience aching and fatigue after the spasm subsided.  
In the mornings the symptoms would affect his arms and 
sometimes his legs as well.  There was no precipitation of 
the symptoms.  When it flared, the Veteran would be disabled 
for about five to ten minutes.  On examination, there were no 
muscle deformities, scars, tenderness, or adhesions.  There 
was no loss of muscle tissue and no particular back, neck, 
arm, shoulder, or hip symptoms.  The impression was dystonia 
without findings today. 

The Veteran also underwent a neurological examination in 
August 2005.  A long-standing history of dystonia was noted, 
which was said to manifest itself by hand cramps and some 
dystonic posturing.  This was mild and often incorporated 
into his normal gesturing.  In addition, there was some 
platysma involvement.  The dystonic situation waxed and 
waned, and at the present time he was actually having a 
little more trouble than at baseline.  On examination, there 
was some mild dystonic movement in the right upper extremity, 
principally in the forearm.  There was some mild platysma 
involvement as well.  The remainder of the neurologic 
examination was unremarkable, including reflexes, gait, and 
balance.  The impression was generalized dystonic disorder, 
mild to moderately impairing, no reversible cause found. 

In September 2005 VA treatment records, the Veteran believed 
that the dystonia was getting worse.  It manifested in hand 
and feet cramps, as well as some dystonic posturing that were 
mild and often incorporated into his normal gesturing.  
Following an examination with no abnormal findings, the 
impression was dystonia of unknown etiology worsening, in 
need of further evaluation by neurology.  

The Veteran underwent evaluation for an autoimmune disease 
that could explain his dystonia in March 2006.  However, the 
examiner found no definite evidence of lupus and the dystonia 
could not be blamed on an autoimmune disease.  

July 2006 neurology consult notes state that the Veteran did 
not have dystonia at that time.  

July 2007 rheumatology consult notes state that there were no 
dystonic episodes on the examination, although the Veteran 
reported that they had become more frequent with cramping of 
both hands.  

March 2008 VA treatment records state that the Veteran's 
major problems included a segmental torsion dystonia that was 
intermittent but recurs infrequently.  There was no evidence 
of dystonia on examination.  

August 2008 VA neurological treatment records state that the 
Veteran had experienced two or three episodes of dystonia, 
nonsustained.  It occurred principally in the platysmus and 
some of the strap muscles of the neck, but there was no 
dystonia at the present time.  

The Board finds that the evidence does not support 
entitlement to an evaluation of greater than 10 percent for 
the veteran's muscle cramping, also diagnosed as dystonia.  

The rating code indicates that the evaluation depends on the 
frequency and severity of the symptoms as well as the muscle 
groups involved.  The June 2005 VA examiner stated that it 
was the first time he had witnessed the Veteran's dystonia, 
and the August 2005 VA examination also noted some mild 
dystonic movement.  The other examinations were all negative 
for any current symptoms.  The Veteran's symptoms involve the 
muscles of the sternal region into the neck, and occasionally 
the hands and feet.  However, the August 2005 examination 
noted that the episodes last for five to ten minutes, after 
which the Veteran was able to resume normal activities with 
only feelings of fatigue.  The examiners have described this 
disability as mildly to moderately disabling.  The Veteran 
reported that his episodes had become more frequent in July 
2007, but the March 2008 records state that the episodes 
occur infrequently.  In summary, it appears to the Board that 
the Veteran's dystonic episodes, while painful and annoying 
when they occur, take place rather infrequently and then 
quickly subside to the extent that he is able to resume his 
normal activities.  When the totality of the symptomatology 
is considered, the Board is unable to find that this 
disability results in greater than the moderate convulsive 
tics that warrant the current 10 percent evaluation.  

The Board notes that a staged rating is not appropriate for 
the Veteran's dystonia.  The VA examinations and records 
demonstrate a relative consistency in the Veteran's 
symptomatology, and he has not demonstrated severe symptoms 
at any time during the period on appeal.  There is no medical 
evidence that would demonstrate a period of symptomatology 
that would merit an evaluation in excess of the 10 percent 
evaluation currently in effect.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Coccydynia

Entitlement to service connection for coccydynia was 
established in a July 2004 rating decision.  A 10 percent 
evaluation was assigned for this disability, effective from 
October 2002.  

The rating schedule does not contain an entry for coccydynia.  
Therefore, the Veteran's disability is evaluated under the 
rating code for removal of the coccyx.  Partial or complete 
removal of the coccyx with painful results is evaluated as 10 
percent disabling.  A zero percent evaluation is assigned 
when there are no painful residuals.  38 C.F.R. § 4.71a, Code 
5298.  

VA treatment records show that the Veteran was seen at the 
pain clinic for his coccydynia in March 2005.  At the time of 
the examination, he said the pain was very mild.  There was 
no tenderness on palpation of the tailbone.  

VA treatment records dated June 2005 state that an extensive 
workup for the coccydynia was unrevealing.  There was no 
treatment for this disability at the present time. 

At the August 2005 VA examination of the spine, the coccyx 
was noted to be okay on some days, but on other days there 
would be flare-ups lasting for 90 minutes.  There were no 
associated symptoms.  The symptoms would start if he sat for 
too long or if he sat on something hard, but the Veteran was 
able to attend to all of his activities of daily living, 
including driving.  He occasionally lost an hour now and then 
due to dealing with this disability.  There was minimal 
soreness at the point of the coccyx on examination, and the 
impression was coccydynia of long standing.  

March 2006 VA rheumatology records note that the Veteran was 
evaluated in order to determine if his coccydynia was due to 
an autoimmune disease.  The workup was negative.  The 
assessment was coccydynia that continued to worsen.  He was 
to continue with pain management and a donut pillow.  

July 2006 VA records also state that the pain was becoming 
worse.  It could be triggered by a bowel movement or sitting.  
The pain usually lasted about ten minutes, but recently had 
begun to last as long as an hour and a half.  It was a sharp, 
stabbing pain.  

The Veteran described the pain in his coccyx as four on a 
scale of ten in VA records dated September 2007. 

December 2007 records note that the Veteran had experienced a 
severe episode of coccydynia on Christmas day that had lasted 
two hours.  There had been a second episode earlier the day 
of the examination following a bowel movement that resolved 
completely within minutes. 

A July 2008 MRI of the coccyx found no acute edema or other 
evidence of an acute process.  The region appeared 
essentially negative. 

August 2008 VA treatment records note that this condition was 
moderately better with Motrin.  An injection was to be 
considered if there was no improvement.  

The Board is unable to find that an evaluation in excess of 
10 percent is warranted for the Veteran's coccydynia.  He is 
currently receiving the highest evaluation assigned under the 
rating code used to evaluate this disability.  See 38 C.F.R. 
§ 4.71a, Code 5298.  The Board notes that although this 
evaluation is by analogy, the rating code that has been 
utilized is the only one that involves the coccyx.  As it 
provides a compensable evaluation for pain in the region of 
the coccyx, which is the symptom experienced by the Veteran, 
the anatomical localization and symptomatology appears to 
accurately reflect the Veteran's disability.  There are no 
other rating codes in which the anatomical localization and 
symptoms more accurately reflect the Veteran's disability or 
provide for an evaluation of greater than 10 percent.  As the 
maximum scheduler evaluation is in effect, no additional 
discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1995).  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that 
the veteran's coccydynia presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The evidence demonstrates 
that the Veteran's flare-ups, while painful, usually resolve 
quickly and completely, rarely cost him more than an hour, 
and do not prevent him for attending to his daily activities.  
Hence, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative disease of the cervical spine is denied. 

Entitlement to an evaluation in excess of 10 percent for 
muscle cramping is denied. 

Entitlement to an evaluation in excess of 10 percent for 
coccydynia is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


